United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY,
)
PHYSICAL SECURITY DIVISION,
)
DIRECTORATE OF EMERGENCY SERVICES, )
Fort McCoy, WI, Employer
)
__________________________________________ )
T.R., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0321
Issued: October 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2014 appellant, through counsel, filed a timely appeal from an
August 18, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for knee surgeries.
On appeal appellant, through counsel, argues that she provided abundant factual and
medical evidence to establish that she injured both knees as a result of the employment incident,
that she required surgery on both knees, and that OWCP’s decision should be reversed. In the

1

5 U.S.C. § 8101 et seq.

alternative, counsel argues that at the very least there was a conflict in the medical evidence and
the case should be referred to a referee physician.
FACTUAL HISTORY
On July 11, 2011 appellant, then a 35-year-old criminal investigator, filed a traumatic
injury claim alleging that on July 8, 2011 she parked a government vehicle in a lot adjacent to
the old Walson Hospital and was walking through the parking lot back to the main building when
she tripped over a curb. She listed the nature of her injury as dislocation of the knees and further
undetermined injuries.
Appellant was seen on July 11, 2011 by Dr. Michael Ruggerio, an osteopath, who noted
that she fell on both knees after she tripped on a curb at work. Dr. Ruggerio assessed her with
internal derangement of the knees.
Dr. Fotios Tjoumakaris, a Board-certified orthopedic surgeon, treated appellant on
July 18, August 22, and September 7, 2011. He diagnosed left knee chondromalacia status post
patellofemoral dislocation with increased thinning of her articular cartilage and an acute
exacerbation of some mild underlying chondromalacia.
By decision dated October 3, 2011, OWCP denied appellant’s claim, finding that she had
not established that the incident occurred as alleged.
On October 12, 2011 appellant requested an oral hearing before an OWCP hearing
representative.
Appellant submitted a July 21, 2011 magnetic resonance imaging (MRI) scan taken of the
right knee without contrast, interpreted by Dr. Siddharth Prakash, a Board-certified radiologist.
Dr. Prakash found mild medial joint space narrowing with thinning of the underlying articular
cartilage; no meniscal or ligamentous tear; suprapatellar joint effusion; and chondromalacia
patella. He noted that appellant sustained patellar dislocation following a fall on July 8, 2011.
In an October 6, 2011 report, Dr. Jason Wong, appellant’s treating osteopath, noted that
appellant came in for an evaluation of her knees. He noted that at the beginning of July 2011,
she had been walking with heels and got the right heel caught in a crack on a curve and fell on
both knees. Dr. Wong listed his impression as most likely either an impinging medial
patellofemoral joint fat pad or a medial meniscal tear of the right knee. With regard to the left
knee, he opined that appellant may have a similar problem, but not to the same extent.
An October 12, 2011 MRI scan of the right knee was interpreted by Dr. Kevin Willis, a
Board-certified radiologist. Dr. Willis found intact cruciate ligaments and menisci, but abnormal
signal involving Hoffa’s fat pad with findings suggestive of patellar tracking abnormality/mild
patellofemoral friction syndrome, associated small suprapatellar joint effusion. An MRI scan of
the same date on the left knee was interpreted as showing minimal, compartmental degenerative
change, predominantly involving thinning of the articular cartilage. Dr. Willis found no
evidence of a meniscal tear in either knee and determined that the cruciate ligaments were intact.
He noted that there was straining of Hoffa’s fat pad in the right knee medially with mild
abnormal signal involving the lateral patellar facet and the lateral trochlear ridge. Dr. Willis
2

noted that the findings can be seen in patellofemoral friction syndrome/patellar tracking
abnormality, and that clinical correlation was recommended.
In an October 13, 2011 report, Dr. Wong listed the diagnosis as symptomatic medial
patellofemoral plica, right knee and left knee, more so on right. On December 12, 2011 he
performed an arthroscopy of the left knee with excision of medial and lateral patellofemoral plica
and excision of fat pad with the lateral retinacular release and an injection.
Appellant continued to submit reports by Dr. Wong. In a February 26, 2012 report,
Dr. Wong noted that he first saw her on October 6, 2011 for evaluation of her knee conditions.
He discussed in detail appellant’s history of falling three months earlier at the employing
establishment and his subsequent medical treatment of her. Dr. Wong diagnosed symptomatic
patellofemoral plica and impinging fat pad bilaterally. He opined that the condition in both of
appellant’s knees was caused and precipitated by her injury. Dr. Wong indicated that the
medical reason for this opinion was that she had direct trauma to the anterior aspect of both
knees, which occurred when she fell on both of her knees while at work. He noted that appellant
required further physical therapy and strengthening to her left knee and does require surgical
intervention due to the continued pain in her right knee.
In a May 10, 2012 decision, the hearing representative remanded the case for further
development of the medical evidence.
On September 4, 2012 OWCP referred appellant to Dr. Kenneth P. Heist, a Boardcertified osteopath specializing in orthopedic surgery, for a second opinion. In a September 19,
2012 report, Dr. Heist reviewed appellant’s employment history, medical records, and conducted
a physical examination. He diagnosed her with status postoperative arthroscopic surgery on the
left knee, excision fat pad, plica and lateral release (not work related) and sprained right knee,
and aggravation of patella chondromalacia (preexisting). Dr. Heist noted that his examination
revealed right knee tenderness with lateral patella motion and slight crepitation with acute
flexion of the right knee. He opined that these positive findings are related to appellant’s
preexisting condition of chondromalacia of the patella and not related to her July 8, 2011 fall.
Dr. Heist opined that she temporarily aggravated her preexisting condition and that this has since
resolved. He concluded that appellant subsequently had a lateral release performed to her left
knee, but that this procedure was done for the preexisting condition of chondromalacia patella
and not related to her work injury.
By decision dated November 28, 2012, OWCP accepted appellant’s claim for sprain of
the right knee (resolved as of September 24, 2012) and temporary aggravation of chondromalacia
patellae of the right knee (resolved September 24, 2012). In a decision of the same date, it
denied her claim for right knee surgical excision of plica and fat pad.
On December 6, 2012 appellant, through counsel, requested a hearing. By letter dated
March 22, 2013, counsel requested that the hearing be changed to a review of the written record.
In a December 20, 2012 report, Dr. Wong noted that appellant came in for a follow-up on
her knees. He noted that she continued to have pain and discomfort over the anterior aspect of
the right knee and that she does have a little click and pop with the knee. Dr. Wong noted that

3

appellant’s new MRI scan was interpreted by the radiologist as showing a strain pattern to the
anterior cruciate ligament (ACL), but did not specifically evince that there was anything
underneath the knee. However, he noted that, when he independently viewed the film, it evinced
that she had a hypertrophic fat pad. Dr. Wong noted that appellant actually had some fluid with
the fat pad and she does have a medial patellofemoral plica, which is what he believed had been
injured when she fell directly on to her knee. He listed his impression as symptomatic medical
patellofemoral plica and impinging fat pad of the right knee, which was exacerbated by a fall
which occurred when she was at work. Dr. Wong noted that at this time he recommended that he
arthroscope the knee, excise the fat pad, excise the plica, and address anything else in the knee.
He noted that there may be a slight possibility she might have a very posterior root tear of the
lateral meniscus.
Appellant continued to submit progress reports by Dr. Wong. In an April 2, 2013 report,
Dr. Wong noted that he reviewed the opinion of Dr. Heist and that he disagreed with his finding
that appellant had preexisting chondromalacia. He noted that appellant was seen in the
emergency room for a dislocated kneecap, which was relocated in the emergency room.
Dr. Wong noted that she had gravel from the asphalt pulled from her knee during the emergency
room visit. He explained that, if appellant did have preexisting chondromalacia, her injury
which occurred from her fall at work exacerbated her chondromalacia. Dr. Wong noted that
there was “no denying that she did sustain a dislocated patella during her injury and she had also
injured her left knee at the same time.” He noted that appellant continued to have pain and
discomfort to the knee and that he believed that it was appropriate that she undergo further
surgical intervention to relieve the discomfort. Dr. Wong noted that she did undergo surgery to
her left knee, which relieved her symptomatology. He further noted that appellant’s injury to her
right knee seems to be more substantial and has not yet been treated. Dr. Wong therefore opined
that Dr. Heist’s evaluation, although well respected, was inaccurate.
By decision dated May 31, 2013, the hearing representative affirmed the November 28,
2012 decision, finding that the weight of the medical evidence failed to support that appellant
had “plica and/or fat pad in the right knee causally related to the accepted employment trauma
and/or injury of July 8, 2011.”
By letter dated August 22, 2013, appellant, through counsel, requested reconsideration.
In support thereof, counsel submitted an August 14, 2013 report by Dr. Wong, wherein he noted
that he continued to disagree with Dr. Heist. He noted that, prior to his first visit with appellant
on October 6, 2011, she had a July 21, 2011 MRI scan done which was two weeks after the
initial injury and that according to the radiologist, she had medial joint space narrowing and
thinning of the underlying articular cartilage as well as chondromalacia of the patella. Dr. Wong
noted that he reviewed the films and they showed that she had a high signal within the
suprapatellar pouch and throughout the infrapatellar fat pad. He noted that he did not see any
obvious meniscal lesion, although appellant did complain of pain over the medial joint.
Dr. Wong noted that on that date she had impinging medial patellofemoral fat pad or a medial
meniscal tear of the right knee.
Dr. Wong also noted that a new MRI scan of the knee was obtained on October 12, 2011,
and at that time, the radiologist read that appellant had minimal tricompartmental degenerative
change predominantly involving thinning of the articular cartilage with no evidence of meniscal

4

tear. He noted that she did have stranding of the Hoffa’s fat pad and medically and mild
abnormal signal involving the lateral patellar facet and lateral trochlear ridge. Dr. Wong noted
that findings could be seen with patellofemoral fraction syndrome and patellar tracking
abnormality, which in his opinion was caused by the lateral dislocation of appellant’s patella due
to the fall. He opined that at this time, the only option to relieve her pain and to resume normal
activities of daily living would be to arthroscope the knee and excise the fat pad as well as the
medial patellofemoral plica.
Dr. Wong opined that it was within a reasonable degree of certainty that appellant’s
trauma caused the damage to her knee including chondromalacia, which can be caused by direct
trauma to the anterior aspect of the knee for the following reasons: she had no prior complaints
of pain and discomfort to her knee; appellant did sustain direct trauma to the anterior aspect of
her knee which resulted in a dislocation of the patella for which she was seen in the emergency
room; she had continued pain and disability related to the injury despite conservative care; and
that chondromalcia of the patella is most certainly related to direct trauma to the anterior aspect
of the knee, which reflects an injury and trauma to the articular cartilage, which can be sustained
with direct trauma as well as with lateral dislocation of the patella. He noted that she sustained
intraarticular internal derangement of her knee as reported by MRI scan reports of July 21 and
October 12, 2011. Dr. Wong opined that at the time he believed that appellant would
significantly improve her functional status and decrease her pain with an arthroscopic procedure
to her knee to excise the infrapatellar fat pad as well as the plica. He concluded by noting that
although Dr. Heist’s opinions were respected that he completely disagreed with his findings.
By decision dated October 31, 2013, OWCP denied modification of the decision.
On November 22, 2013 appellant, through counsel, requested reconsideration. In support
thereof, appellant submitted additional notes by Dr. Wong. These included a November 14,
2013 note wherein Dr. Wong listed his impression as symptomatic medial patellofemoral plica,
impingement of the fat pad, and chondromalacia. He noted that he did not believe that the
chondromalacia was a preexisting condition, and believed that it was caused by a direct blow to
the anterior aspect of the knee. Dr. Wong stated that the working diagnosis at this point should
include chondromalacia as well as the symptomatic medial patellofemoral plica and
impingement of the fat pad. He continued to recommend an arthroscope of the knee,
chondroplasty of the patella, excision of the medial pattelofemoral plica, and excision of the
infrapatellar fat pad.
By decision dated February 19, 2014, OWCP denied modification of the earlier OWCP
decisions, finding that the weight of the medical evidence still rested with the opinion of
Dr. Heist.
In a report dated April 28, 2014, written in response to OWCP’s decision dated
February 19, 2014, Dr. Wong noted that he had conducted multiple extensive physical
examinations of appellant’s knees starting on October 6, 2011. He discussed her history of
injury, history of medical examinations, and quoted a textbook on orthopedic medicine with
regard to patellofemoral pain syndrome and chondromalacia of the patella. Dr. Wong noted that,
after the left knee arthroscopic surgical intervention, appellant’s left knee symptoms resolved
and appellant has not had any complaints of pain. He noted that his impression as of March 20,

5

2014 was that she had a symptomatic medial patellofemoral plica in the right knee due to a fall
on the knee which occurred at work. Dr. Wong noted that he injected appellant’s knee. He
wrote:
“Please note that according to the above[-]reference[d] material that I have
absolutely without a doubt diagnosed a medial patellofemoral plica when
consideration of the patent’s history as well as multiple physical examinations by
myself and multiple treatments modalities have been treated accordingly and
appropriately. Dr. Heist’s evaluation however, which the report findings have
based the denials have been based on a ‘wastebasket’ diagnosis provided by
Dr. Heist. At this point, we have provided records of physical examination, MRI
scan findings, subjective complaints from the patient, and a history of trauma to
support my findings of a patellofemoral syndrome and impinging fat pad which
require arthroscopic surgical resection of the plica. Dr. Heist’s findings, however,
are unfounded and I would appreciate if further consideration would be made in
this appeal for surgical treatment of [appellant’s] complaint of anterior knee pain
due to symptomatic patellofemoral plica and impinging fat pad for which the
patient had received similar treatment in her left knee due to an injury which
occurred on the same day and due to the same mechanism and for which she has
found significant relief due to the surgical intervention.”
By letter dated June 16, 2014, counsel requested reconsideration again, this time from the
decision dated February 19, 2014
By decision dated August 18, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty the services, appliances, and supplies prescribed
or recommend by a qualified physician that the Secretary of Labor considers likely to cure, give
relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.2 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.3 The
only limitation on OWCP’s authority is that of reasonableness.4
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.5 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
2

Id. at § 8103(a).

3

F.S., Docket No. 14-972 (issued October 15, 2014).

4

Daniel J. Perea, 42 ECAB 214 (1999).

5

5 U.S.C. § 8123(a).

6

of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.6
ANALYSIS
On November 28, 2012 OWCP accepted that as a result of the July 8, 2011 employment
injury, appellant suffered a sprain of the right knee (resolved as of September 24, 2012) and
temporary aggravation of chondromalacia patellae, right knee (resolved September 24, 2012).
However, it denied her requests for knee surgeries. OWCP determined that the record did not
include a well-reasoned medical opinion explaining how the employment injury of July 8, 2011
caused or aggravated appellant’s knee conditions and caused a need for surgical treatment.
OWCP has determined that the weight of the medical evidence was represented by the
report of Dr. Heist, the second opinion physician. Dr. Heist opined that appellant’s surgery on
her left knee was for a preexisting condition of chondromalacia of the patella and was not related
to her employment injury. He refers to an MRI scan report for the right knee dated July 8, 2011,
which he alleged revealed evidence of preexisting chondromalacia of the patella. There is no
MRI scan in the record dated July 8, 2011. An MRI scan of July 21, 2011 was interpreted by
Dr. Prakash as evincing chondromalacia patella, but he did not indicate that this condition was
preexisting. Dr. Prakash did note a patellar dislocation following a July 8, 2011 fall.
Dr. Wong, appellant’s treating osteopath, strongly disagreed with Dr. Heist’s opinion and
diagnosed medial patellofemoral plica, right knee, due to the fall at work. He provided a detailed
description of appellant’s fall and noted that gravel was removed from appellant’s knee at the
emergency room visit on the date of the injury. Dr. Wong noted that she sustained a dislocated
patella during her injury and that she injured her left knee at the same time. He reviewed the
MRI scans by Drs. Prakash and Willis. Dr. Wong noted that appellant sustained intraarticular
internal derangement of her knee as reported by MRI scan reports of July 21 and
October 12, 2011. In his December 20, 2012 report, he noted that her July 21, 2011 MRI scan
was interpreted by the radiologist as showing a strain pattern to the anterior crucial ligament but
did not specifically state that there was anything underneath the knee. Dr. Wong noted that,
when he independently reviewed the film, it showed that appellant had a hypertrophic fat pad
and that she had a medial patellofemoral plica, which he believed had been injured when she fell
directly onto her knee. He opined that within a reasonable degree of medical certainty her fall
caused the damage to her knee, including the chondromalacia, noting that appellant had no prior
complaints of pain and discomfort in her knee, that she did sustain direct trauma to her knee
which resulted in a dislocation of the patella, that appellant continued to be in pain despite
conservative care, and that the chondromalacia of the patella was most certainly related to the
direct trauma. Dr. Wong indicated that his diagnoses and opinion on causation were supported
by multiple physical examinations, subjective complaints from appellant, and a history of
trauma. He noted she had significant relief from her first surgery.

6

20 C.F.R. § 10.321.

7

The Board finds that due to an outstanding conflict in the medical opinion evidence
between appellant’s physician, Dr. Wong, and the second opinion physician, Dr. Heist, regarding
appellant’s need for bilateral knee surgery, the case must be referred to an impartial medical
specialist to resolve the conflict, pursuant to 5 U.S.C. § 8123(a).7 On remand, OWCP should
refer appellant, along with the case file and the statement of accepted facts, to an appropriate
impartial medical specialist for a determination with regard to appellant’s request for knee
surgeries. After such further development as OWCP deems necessary, it should issue a de novo
decision regarding her claim.
CONCLUSION
The Board finds that this case is not in posture for decision with regard to appellant’s
request for coverage for bilateral knee surgeries.
ORDER
IT IS HEREBY ORDERED THAT the August 18, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for proceedings consistent
with this decision.
Issued: October 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See F.S., Docket No. 14-1657 (issued November 17, 2014).

8

